DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 06/10/2021.  Currently, claims 1-17 are pending.
Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, it is unclear if the claimed “the connector” in lines 3 and 5 are referring back to the proximal connector, or a different claimed connector (such as a combined connector including proximal and dependently claimed distal connectors).  
Claim 14 recites the limitation "the distal end of the proximal connector”, “the proximal connector”, and “the proximal connector lumen”.  There is insufficient antecedent basis for this limitation in the claim.  This claim currently depends from claim 1.  Amending the claim to depend from claim 13 would overcome this rejection.
Claim 15 recites the limitation "the nose attachment member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This claim currently depends from claim 1.  Amending the claim to depend from claim 13 would overcome this rejection.
Claim 16 recites the limitation "the distal end of the distal connector" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This claim currently depends from claim 2.  Amending the claim to depend form claim 14 would overcome this rejection.
Claim 17 recites the limitation "the projection" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This claim currently depends from claim 2.  Amending the claim to depend form claim 14 would overcome this rejection.
For purposes of this action, due to all of the limitations of claims 15-17 being present in claim 13-14, and none present in claims 1-2, and thus directed toward the embodiments in figures 13-17, the examiner will interpret claims 14-15 to depend from claim 13, and claims 16-17 to depend from claim 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,504,630 to Liu in view of US 4,180,076 to Betancourt.  
Regarding claim 1, Liu discloses an  anti-reflux nasogastric tube (fig. 1) sized for insertion into a nostril of the human body, comprising:
a tube body (1) having a sidewall and a lumen (shown in figure 1, not labeled) extending between a proximal end (where 1 attaches to 31) and a distal end thereof (located in stomach, see column 2 lines 66-67), the proximal end having an opening (defined by the lumen at the proximal end, fig. 1); and
a positioning sleeve (34) mounted to the tube body and in fluid communication (via 35) with the opening (see fig. 1), the positioning sleeve having a socket part (length of wall of 34) and an outer edge (the end opposite 32), the outer edge located at one end of the socket part (column 2 lines 48-48 define first end 32, and end opposite of 32, not numbered), the outer edge having a diameter selected to be larger than an inner diameter of the nostril of the human body (column 2 lines 48-50).
Liu does not disclose at least one through-hole defined in the sidewall proximal the distal end of the tube body, the opening is in fluid communication with the at least one through-hole. Liu discloses tube (1) is inserted into the stomach for feeding.  (Column 2 lines 67; column 3 line 27)  Liu does not disclose details of the conventional feeding tube.
Betancourt teaches nasogastric catheters for feeding.  Betancourt teaches at least one through hole (P) in the sidewall of the feeding tube for introduction of food (figs. 9-10), the catheter being introduced through the nasal conduit (column 2 line 67), and connectable to a valve for introducing food (column 3 lines 21-24).
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have a through hole in the sidewall of the feeding catheter that is in fluid communication with the proximal opening of the feeding catheter as claimed, for the advantage of allowing attachment of food or medicine supplies to the catheter and ensuring proper delivery to the patient through the side holes located in the stomach of the patient.
Regarding claim 12, Liu in view of Betancourt disclose the anti-reflux NG tube of claim 1, Liu further disclosing wherein the positioning sleeve (34) has a proximal end (proximal half of 34) and a distal end (32), a diameter of the distal end is selected to be smaller than the inner diameter of the nostril such that the distal end is received within the nostril (column 2 lines 46-47, fig. 3).
Claim(s) 2-3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Betancourt, and further in view of US 5,820,614 to Erskine et al.
Regarding claims 2-3, Liu in view of Betancourt disclose applicant’s invention substantially as claimed as disclosed above, but do not further disclose an anti-reflux joint disposed on a first end of the tube body and located in the socket part, the anti-reflux joint comprising a housing and an anti-reflux element, the housing having a channel, and one end of the housing is provided with a linking part for connecting an extracorporeal tube, the anti-reflux element is disposed in communication with the channel; wherein the channel has a first through-hole, a second through-hole and a storage space interposed therebetween, the storage space is in communication between the first through-hole and the second through-hole for communicating with the extracorporeal tube.  They further do not disclose wherein the anti-reflux joint is a normally closed valve.
Erskine discloses a disconnect for medical access devices, including a normally closed valve (135) on a proximal connector and a normally closed valve (125) on a distal connector.  When the connectors are disconnected, the valves revert to their closed position to stop fluid flow (abstract).  The disconnect includes an anti-reflux joint (118) disposed on a first end of [a] tube body (138), the anti-reflux joint comprising a housing (130 & 119) and an anti-reflux element (135), the housing having a channel (132), and one end of the housing is provided with a linking part (119) for connecting an extracorporeal tube (120), the anti-reflux element is disposed in communication with the channel (fig. 3); wherein the channel has a first through-hole (at end of lumen at location of the double arrows, shown in figure 3), a second through-hole (at the other end of the lumen, at location of double arrows in figure 3) and a storage space (The lumen space in between the tube openings) interposed therebetween, the storage space is in communication between the first through-hole and the second through-hole (fig. 3) for communicating with the extracorporeal tube (120). 
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide the anti-reflux, normally closed valve within the socket part as claimed for the advantage of preventing fluid back-flow through the tubes when the connectors or tubing are exchanged, thus preventing a user from contamination of stomach contents.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Betancourt, and further in view of US 2019/0343729 to Hsu et al.
Liu and Betancourt disclose the anti-reflux NG tube substantially as claimed as disclosed above, but do not further disclose the device comprising a pillar plug, the outer diameter of the plug in an unstressed state being greater than the inner diameter of the positioning sleeve in an unstressed state.
	Hsu discloses a concealable feeding tube assembly, including a plug (2, inclusive of 22, 23, 21) for closing the feeding portion (12, tube) to prevent backflow through the tube [0034], the plug including a boundary portion (23) with a diameter the same size as the maximum diameter of the feeding portion (12) [0035].  This shows the diameter (23) is larger than the inner diameter of (12).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a pillar plug as claimed for the advantage of closing the feeding portion to prevent backflow of liquid from the stomach to the tube.
Claim(s) 13-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hsu, and further in view of US 5,820,614 to Erksine et al.
Regarding claim 13, Liu discloses a nasogastric tube assembly, comprising:
a proximal connector (21) having a proximal end (at connection to 2) and a distal end (near 212), the proximal end configured for attachment to a feeding tube (2), the connector having a lumen extending between the proximal and distal ends (unlabeled, but shown in fig. 2);
a nose attachment member (36).
Liu does not disclose the nose attachment member on the proximal connector.  Liu discloses the member on a distal connector (fig. 1).  Hsu similarly teaches a feeding tube assembly, with a nose attachment member (21) attached to the portion/plug that is removeable from the inserted feeding tube.  Hsu discloses the member should be placed in position, but also notes it should be in a position where the patent feels most comfortable [0036]. Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to place the nose attachment member on the connector, because one would choose a location that best fits and feels comfortable for a patient.
Liu in view of Hsu do not further disclose a normally-closed valve in fluid communication with the proximal connector lumen.  Hsu discloses a plug for prevention of backflow, but there is no valve present should plug (22) be removed.
Erskine discloses a disconnect for medical access devices, including a normally closed valve (135) on a proximal connector and a normally closed valve (125) on a distal connector.  When the connectors are disconnected, the valves revert to their closed position to stop fluid flow (abstract).
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a normally-closed valve in fluid communication with the proximal connector lumen for the advantage of preventing fluid back-flow through the tubes when the connectors or tubing are exchanged, thus preventing a user from contamination of stomach contents.
Regarding claim 14, Erskine further discloses a distal connector (119) having a proximal end (for connection with (130)) and a distal end (for connection with 120); a lumen (127) extending between the proximal and distal ends; the distal connector proximal end removably connected to the distal end of the proximal connector (130) such that the distal connector lumen is in fluid communication with the proximal connector lumen (fig. 3); and a projection (129) on the proximal end of the distal connector; wherein the projection opens the normally-closed valve when the distal connector is engaged with the proximal connector (column 4 lines 60+).  Before the effective filing date of applicant’s invention, it would have been obvious to have a distal and proximal connector as claimed and as taught by Erskine for the advantage of allowing fluid flow upon connection and preventing fluid flow upon disconnection, thereby preventing contamination of a user and ensuring fluid flow when needed.
Regarding claim 16, Liu in view of Hsu in view of Erksine disclose the nasogastric tube assembly as in claim 14, wherein the distal end (end not attached to 130) of the distal connector includes a mounting portion (123) configured for attachment to a tube (120) (See figs. 3-3a).
Regarding claim 17, Erksine further discloses wherein the projection (129) is a tubular projection in fluid connection with the distal connector lumen. (fig. 3)
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Hsu and Erskine, and further in view of US 10,105,099 to Jaffe et al.
Regarding claim 15, Liu and Hsu each teach a nose attachment member.  However, neither reference discuss the material of such members.  Jaffe teaches patient interfaces for the nasal and/or oral cavity.  Jaffe teaches many of the sections touching the nasal and/or oral cavity made from elastomeric material, noting elastomeric material is flexible (column 11 lines 4-5), can be conformed to the face, and allows for a soft feel to the patient (column 20, lines 21-30).
Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the nose attachment member made of an elastomeric material, because Jaffe teaches an elastomeric material for a member touching the nasal or oral area of a patient is flexible, conformational, and provides a soft feel, which all would contribute to the nose attachment member being able to be placed in a desired position while also providing comfort to the user.
Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MELISSA A SNYDER/Examiner, Art Unit 3783    

                                                                                                                                                                                         /NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783